DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 11 July 2022 in which claim 8 was canceled, and claim 1 was amended to change the scope and breadth of the claims.
	Claims 1 and 4-6 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Applicant’s amendment, filed 11 July 2022, with respect to the rejection of claims 1 and 4 under 35 U.S.C. § 102(a)(1)/(a)(2) as being anticipated by Witaicenis et al., has been fully considered and is persuasive because the claim has been amended to incorporate the limitations from previously presented claim 8. The rejection is hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Witaicenis et al. (Journal of Medicinal Food, 2010, vol. 13, no. 6, pp. 1391-1396, cited in previous Office Action) in view of Rautonen et al. (WO 2004/026316, cited in previous Office Action).
Witaicenis et al. teach the use of dietary polydextrose to prevent inflammatory bowel disease in a rat ulcerative colitis model (title and abstract). Witaicenis et al. teach administering 5% polydextrose dissolved in drinking water for 21 days prior to inducing colitis and 4 days thereafter (p.1392). Witaicenis et al. teach TNBS administration resulted in colonic inflammation (p.1392, Results).Witaicenis et al. teach the rats with colitis also experienced signs of diarrhea. The rats also showed signs of colonic damage as evidenced by a reduction in colonic GSH, and increases in MPO and alkaline phosphatase activities. Witaicenis et al. teach “polydextrose incorporation...facilitated recovery from TNBS-induced colonic damage” as evidenced by reduction in colonic damage, maintenance of colonic GSH level, and reduction in MPO activity, in comparison to the untreated rats having colitis (p.1394, last para). Witaicenis et al. expressly disclose  “Therapeutic changes of the luminal microenvironment produced by administration of several probiotics and prebiotics offer great promise for nontoxic treatment of IBD” (p.1393, last para).  Witaicenis et al. teach their data showed polydextrose is both “protective and preventative” (p.1394, last para). Witaicenis et al. teach rats treated with polydextrose recovered from TNBS-induced colonic damage, and suggests their use in IBD management. 
 Witaicenis et al. teach prebiotics like oligofructose and polyfructose have been used in experimental intestinal inflammation models and clinical irritable bowel disease (p.1394, first para). Witaicenis et al. teach polydextrose is a soluble fiber that is partially fermented in the large intestine thereby increasing fecal bulk, reducing transit time, promoting growth of beneficial bacteria, diminishing growth of pathogenic bacteria, modifies fecal pH, improves lipid and glucose regulation metabolism, water and sodium reabsorption, blood flow in the colon and intestinal immune system (p.1394, second para). Witaicenis et al. found polydextrose protected rats from trinitrobenzenesulfonic acid (TNBS)-induced colonic damage as evidenced by reduced colonic damage and weight/length ratio (p.1394, last para). 
Witaicenis et al. do not expressly disclose wherein the polydextrose is a purified polydextrose (present claim 5) or polydextrose in the form of a food (present claim 6). Witaicenis et al. expressly disclose administering polydextrose before onset of IBD, but does not expressly disclose wherein the polydextrose is not administered to the patient before onset of the inflammatory bowel disease (present claim 1).
Rautonen et al. teach the use of carbohydrates for treating and/or preventing diseases and/or disorders caused by imbalanced fermentation in the colon (claim 1), including inflammatory diseases in the colon (claim 12). Rautonen et al. teach the carbohydrate is preferably polydextrose (claim 3). Rautonen et al. teach the carbohydrate is effective in reducing the pH throughout the colon without accumulating lactic acid (claims 4 and 5). Rautonen et al. teach it is additionally effective in reducing the putrefactive fermentation throughout the colon. Rautonen et al. teach the carbohydrate is additionally effective in balancing or normalizing the GI microbiome (claim 13). Rautonen et al. teach “the accumulation of lactic acid is one symptom of imbalanced colon fermentation” (p.11, first para). Rautonen et al. teach the composition is effective in alleviating the symptoms of disorders or diseases of these mammals having a risk of imbalanced fermentation (p.17, third para). Rautonen et al. teach polydextrose has been shown to improve bowel function significantly (p.3, second para). Rautonen et al. teach the composition can modulate the accumulation of lactic acid in the colon (see e.g. claim 4) which is a cause of ulcerative colitis (e.g. example 6, p.2). Rautonen et al. teach the composition is beneficial after antibiotic treatment or other disturbance in the intestinal tract by expediting recovery (p.12, last para; also see example 8). Rautonen et al. teach polydextrose does not break down into lactic acid (Example 3).
Rautonen et al. teach the composition is for treating humans (claim 19). Rautonen et al. teach the composition in the form of a food (claims 22, 32 and 40). Rautonen et al. teach a food product having an effective amount of polydextrose to prevent the accumulation of lactic acid in the colon. Rautonen et al. teach the effective amount is 1 g – 100 g/day, preferably 5 – 50 g/day, or 0.1-10% of the daily diet (p.19, first-third para). Rautonen et al. teach the sugar as a purified product (p.13, second para). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat inflammatory bowel disease, including ameliorating colon inflammation by administering polydextrose. 
One having ordinary skill in the art would have been motivated to treat colon inflammation in a subject having IBD by only administering polydextrose after onset of IBD, because Rautonen et al. teach administering polydextrose to treat disorders caused by imbalanced fermentation in the colon, and inflammatory diseases in the colon. Colon inflammation is a symptom of the disease, and Witaicenis et al. teach rats treated with polydextrose recovered from TNBS-induced colonic damage, suggesting their use in IBD management. In addition, while Witaicenis et al. is concerned with preventing IBD by administering polydextrose, the author also suggest the use of polydextrose as a therapeutic regimen. Witaicenis et al. expressly disclose  “Therapeutic changes of the luminal microenvironment produced by administration of several probiotics and prebiotics offer great promise for nontoxic treatment of IBD” (p.1393, last para). Witaicenis et al. teach their data showed polydextrose is both “protective and preventative” (p.1394, last para). Witaicenis et al. teach rats treated with polydextrose recovered from TNBS-induced colonic damage, and suggests their use in IBD management. Thus, the prior art as a whole suggest the use of polydextrose as a therapeutic agent for the treatment of existing IBD and colon inflammation. 
The skilled artisan would have been motivated to treat a subject having ulcerative colitis because Witaicenis et al. expressly teach targeting colitis and Rautonen et al. teach the use of polydextrose because it does not metabolize into lactic acid, a cause of ulcerative colitis. The ordinary artisan would have had a reasonable expectation of success because polydextrose ameliorated symptoms of IBD rats including colonic damage and colon inflammation.  
One having ordinary skill in the art would have been motivated to administer the polydextrose after onset of IBD because these patients are in need of managing their symptoms, which includes colon inflammation/colitis, colon damage and diarrhea. The skilled artisan would have had a reasonable expectation of success because Witaicenis et al. continued to administer polydextrose after IBD was induced, and the carbohydrate ameliorated the induced colonic damage. Furthermore, Rautonen et al. teach polydextrose does not get metabolized into lactic acid. Therefore, administering polydextrose after IBD would be expected to ameliorate symptoms of imbalanced fermentation by preventing additional accumulation of lactic acid, and normalizing the GI microbiome.
The ordinary artisan would have been motivated to administer the composition in the form of a food because Rautonen et al. teach administering the polydextrose in the form of a food, and Witaicenis et al. teach administering the dietary polydextrose in drinking water. The ordinary artisan would have been motivated to use purified polydextrose to ensure it is high in quality for ingestion, and because the intention is to treat an inflammatory disease. A food with impurities could lead to stimulating an inflammatory response to the impurity, which the ordinary artisan would have expressly wanted to avoid. In addition, Rautonen et al. teach the sugar polymer, which is preferably polydextrose, is a purified form. 
The term “therapeutically effective amount” is not defined in the present Specification. Nonetheless, Witaicenis et al. teach administering a composition comprising 5% polydextrose, wherein the composition facilitated recovery of colitis-induced colonic damage. In addition, Rautonen et al. teach a food product having an effective amount of polydextrose to prevent the accumulation of lactic acid in the colon. Rautonen et al. teach the effective amount is 1 g – 100 g/day, preferably 5 – 50 g/day, or 0.1-10% of the daily diet (p.19, first-third para). 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant's arguments filed 11 July 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the post-antibiotic beverage of example 8 of Rautonen have been considered but are not found persuasive when the references are considered as a whole. It still would have been obvious to administer polydextrose after onset of IBD and not administer it before onset of the disease for the reasons discussed above (previously mentioned). 
Applicant contends Rautonen only discussed diarrhea as a symptom of taking antibiotics. And that Rautonen did not exemplify administering polydextrose to patients after antibiotic course. Furthermore, Applicant argues Rautonen describes the use of carbohydrates to prevent the accumulation of lactic acid and for reducing the risk of inflammatory diseases of the colon.
The above arguments have been carefully considered, however, they are not found persuasive. A passage on the discussion of diarrhea from page 9 of Rautonen is provided below:

    PNG
    media_image1.png
    153
    655
    media_image1.png
    Greyscale
.
	The teachings of Huda-Faujan et al. is provided here for additional evidence (The Open Biochemistry Journal, 2010, vol. 4, pp. 53-58, cited in PTO-892). Huda-Faujan et al. teach the levels of short-chain fatty acids (SCFAs) have been shown to be related with some diseases including IBD and diarrhea (p.53, second para). Huda-Faujan et al. teach “increased lactic acid may modulate diarrhea in UC” (ulcerative colitis, p.53, second para). Huda-Faujan et al. teach “faecal SCFAs, acetic and propionic acids, in patients with diarrhea-dominant IBS were found to be of lower levels than in healthy individuals” (p.53, second para). Huda-Faujan et al. found lactic acid levels were higher in patients with IBD, compared to healthy subjects (Table 1; p.56, first full para). Huda-Faujan et al. teach “high concentration of lactic acid was associated with higher risk of diarrhea and mucosal inflammation” (p.56, first para). 
	Huda-Faujan et al. support the teachings of Rautonen. Rautonen et al. teach the use of carbohydrates both prophylactically and therapeutically to modulate lactic acid. While lactic acid accumulation can lead to diarrhea in patients taking antibiotics, Rautonen et al. teach lactic acid accumulation is also problematic in patients with inflammatory disorders of the colon, such as celiac diseases. As proof of principle, Rautonen et al. found administering carbohydrate-based prebiotics after lactic acid accumulation could alleviate the disorder. This teaching is corroborated by Huda-Faujan.

	Applicant has not provided evidence of unexpected results arising from performing the claimed method (“wherein the polydextrose is not administered to the patient before onset of the inflammatory bowel disease”). The specification has been reviewed. Applicant has shown administering polydextrose for 7 days prior to IBD onset and until the end of the protocol significantly improved body weight and colon length compared to IBD mice not given polydextrose (IBD induced by dextran sodium sulfate, DSS, group 3). Applicant has also shown administering polydextrose at the same time as IBD was induced and until the end of the protocol significantly improved body weight and colon length compared to IBD mice not given polydextrose (group 7). 
	These results have been carefully considered, but are not found persuasive in view of the teachings by Videla et al. (The American Journal of Gastroenterology, 2001, vol. 96, no. 5, pp. 1486-1493, cited in PTO-892). Videla et al. explored administering inulin (i.e. polyfructose) as a prebiotic to rats having colitis for 9 days prior to colitis onset and until the end of the protocol (induced by DSS), (figure 1). Videla et al. also explored administering inulin to rats at the same time as colitis was induced and until the end of the protocol. Videla et al. found both administration times significantly improved lesion score and MPO activity. Thus, Videla et al. demonstrate carbohydrate-based prebiotics can ameliorate symptoms of IBD whether it is given before onset of the disease, or after (and not beforehand). 
As noted above, Witaicenis et al. teach the use of prebiotics and polydextrose for the treatment and management of IBD. Thus, Witaicenis et al. also teach the treatment of colitis and IBD, and symptoms thereof with a composition comprising polydextrose as the active ingredient. Rautonen et al. expressly teach the use of slowly fermentable polymer carbohydrates to help manage celiac disease or inflammatory diseases in the colon, i.e. colon inflammation. Rautonen et al. teach uncontrolled accumulation of lactic acid is a form of imbalanced fermentation, which in turn causes acidosis, inflammation, allergy, celiac disease, osteoporosis. While Applicant argues Rautonen et al. disclose preventing accumulation of lactic acid, the reference also expressly teaches managing celiac disease. Arguably, a person having celiac disease already suffers from imbalanced fermentation, and colon inflammation. Administering the composition to a subject to help manage celiac disease implies a method of treating. In addition, Rautonen et al. teach polydextrose has been shown to improve bowel function significantly, which also implies a method of treating. 
Rautonen et al. frequently interchanges between the terms treat, ameliorate, manage, reduce the risk of, and prevent. However, it is clear that Rautonen et al. is concerned with both the prevention/reducing the risk of and management/treatment/amelioration of inflammatory diseases of the colon and symptoms thereof. 
One of ordinary skill in the art would have expected polydextrose to be effective when administered either before onset of IBD, or when administered after onset of IBD (and not beforehand), as suggested by Witaicenis et al. and taught by Rautonen. Applicant’s results in the Specification are not found unexpected as evidenced by Videla et al.  
	The rejection is hereby maintained. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759